1

2

3

4

5                              UNITED STATES DISTRICT COURT
6                                     DISTRICT OF NEVADA
7                                                ***
8     JULIO ANGULO,                                       Case No. 3:21-cv-00230-LRH-CLB
9                                        Plaintiff,               ORDER
             v.
10

11    DIANA SULLIVAN, et al.,
12
                                    Defendants.
13

14

15   I.     DISCUSSION
16          Plaintiff, a pro se prisoner, previously filed an application to proceed in forma
17   pauperis and submitted a civil rights complaint and an amended civil rights complaint
18   pursuant to 42 U.S.C. § 1983. (ECF Nos. 1-1, 5, 6).
19          Plaintiff now files a motion for voluntary dismissal. (ECF No. 7). Pursuant to
20   Federal Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action without a court
21   order by filing “a notice of dismissal before the opposing party serves either an answer or
22   a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). The Court grants
23   Plaintiff’s motion to voluntarily dismiss this action because no responsive pleading has
24   been filed in this case. Therefore, the Court dismisses this action without prejudice.
25   II.    CONCLUSION

26          For the foregoing reasons, IT IS ORDERED that the motion for voluntary dismissal

27   (ECF No. 7) is granted.

28
                                                      1
1          IT IS FURTHER ORDERED that this action is dismissed in its entirety without

2    prejudice.

3          IT IS FURTHER ORDERED that the application to proceed in forma pauperis (ECF

4    No. 5) is denied as moot.

5          IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment

6    accordingly and close this case.

7          DATED this 9th day of July, 2021.
8
9                                          LARRY R. HICKS
                                           UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                               2
